Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162076                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  DEAN McMASTER,                                                                                       Elizabeth M. Welch,
          Plaintiff-Appellant,                                                                                       Justices

  v                                                                SC: 162076
                                                                   COA: 339271
                                                                   Oakland CC: 2015-147414-NO
  DTE ENERGY COMPANY and FERROUS
  PROCESSING AND TRADING COMPANY,
  d/b/a FERROUS PROCESSING & TRADING
  CO.,
             Defendants,
  and
  DTE ELECTRIC COMPANY,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 2, 2020
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the enactment of MCL 480.11a abrogated the appellee’s common
  law duty of ordinary care with respect to loading cargo for transport by a commercial
  motor vehicle operated by the appellant; and (2) whether the appellee owed a duty to the
  appellant under the “shipper’s exception.” See United States v Savage Truck Line, Inc,
  209 F2d 442, 445 (CA 4, 1953). The appellant’s brief and appendix shall be filed by
  September 27, 2021, with no extensions except upon a showing of good cause. The time
  for filing the remaining briefs shall be as set forth in MCR 7.312(E). The time allowed
  for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 2, 2021
           a0526
                                                                              Clerk